Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 23, 2021                                                                                    Bridget M. McCormack,
                                                                                                                Chief Justice

  162414 & (85)(86)(87)                                                                                     Brian K. Zahra
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh
  JOSHUA ZACKS,                                                                                        Elizabeth M. Welch,
           Plaintiff,                                                                                                Justices

  v                                                                SC: 162414
                                                                   COA: 342274
                                                                   Wayne CC: 16-000653-NI
  JEFF ZACKS, d/b/a UNLIMITED
  INSTALLATIONS SERVICES,
            Defendant,
  and
  1101 WASHINGTON, LLC,
            Defendant/Cross-Plaintiff-
            Appellant,
  and
  TOTAL OUTDOOR CORPORATION,
             Defendant/Cross-Defendant-
             Appellee.
  _____________________________________/

        On order of the Court, the application for leave to appeal the November 19, 2020
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court. The motion for
  immediate consideration of the motion for stay and the motion to amend motion for
  immediate consideration are GRANTED. The motion for stay is DENIED.

        ZAHRA, J., would grant leave to appeal.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 23, 2021
         b0616
                                                                              Clerk